WHATLEY, Judge.
We affirm Kenneth Brayley’s judgments and sentences for felony driving under the influence of alcohol (third offense), refusal to submit to testing, driving while license suspended or revoked, and operating a motorcycle without endorsement. But, as conceded by the State, wé must reverse the order imposing restitution because it was entered after Brayley filed his notice of appeal, which divested the trial court of jurisdiction. See Renfroe v. State, 20 So.3d 1027 (Fla. 2d DCA 2009). On remand, the trial court may conduct another hearing and again enter an order imposing restitution.
Affirmed in part, reversed in part, and remanded.
KELLY and VILLANTI, JJ., Concur.